Citation Nr: 1342414	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for retropatellar pain syndrome of the left knee.

2.  Entitlement to a rating in excess of 20 percent for retropatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Veteran testified at a hearing before the Board in May 2013, that he was not actually physically examined at the most recent VA examination in February 2011.  Rather, he claims the February 2011 VA examination report is based solely on the examiner's review of his medical records.  He testified his knees are worse than reported in the 2011 examination, and have worsened since the 2009 VA examination.  

Moreover, a May 2012 VA outpatient treatment record indicated that a magnetic resonance imaging scan (MRI) of the knees was ordered, but the actual MRI report is not of record.  

During the Board hearing, the Veteran further indicated he is currently unemployed from his usual occupation as a computer programmer and that his knees "in a way" affected his job.  He further clarified that he lacked the flexibility to bend over and pick up objects, and his knees also impaired his ability to drive longer than 30 minutes.  It is unclear, however, whether the Veteran is claiming he is unemployable due to his service-connected bilateral knee disabilities.  Since it is necessary to remand the claim for other reasons, the RO should take this opportunity to clarify with the Veteran whether he is claiming his bilateral knee disabilities render him unemployable.  

Accordingly, the case is remanded for the following action:

1.  The RO must ask the Veteran to clarify whether he is claiming entitlement to a total disability rating based on individual unemployment due to his service-connected bilateral knee disabilities.  The RO must respond appropriately to any clarification received from the Veteran.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since June 2012.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records are not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain VA outpatient treatment records from June 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected bilateral knee disabilities.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected bilateral knee disorders.  The examiner must first record the ranges of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected bilateral knee disorders.  The examiner must also state if there is lateral instability or recurrent subluxation.  If anterior instability is found, the examiner must state whether this represents lateral instability, subluxation, dislocated semilunar cartilage, or impairment of the tibia or fibula.  The examiner must state the degree of severity to which any lateral instability, anterior instability, subluxation, semilunar cartilage, or impairment of the tibia or fibula the extent to which the Veteran experiences functional impairments due to any such disorder found.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include the issue of a total disability rating based on individual unemployability, if indicated by the record.  With regard to the knee claims, consideration of separate ratings or extraschedular ratings must be addressed.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


